[Cite as Hall v. S. Ohio Corr. Facility, 2011-Ohio-5330.]



                                                            Court of Claims of Ohio
                                                                             The Ohio Judicial Center
                                                                     65 South Front Street, Third Floor
                                                                                Columbus, OH 43215
                                                                      614.387.9800 or 1.800.824.8263
                                                                                 www.cco.state.oh.us



ERNEST HALL

        Plaintiff

        v.

SOUTHERN OHIO CORRECTIONAL FACILITY

        Defendant
        Case No. 2010-08969

Judge Joseph T. Clark
Magistrate Matthew C. Rambo

ENTRY GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT



        {¶1} On July 8, 2011, defendant filed a motion for summary judgment pursuant to
Civ.R. 56(B). Plaintiff did not file a response. The motion is now before the court on a
non-oral hearing pursuant to L.C.C.R. 4(D).
        {¶2} Civ.R. 56(C) states, in part, as follows:
        {¶3} “Summary judgment shall be rendered forthwith if the pleadings,
depositions, answers to interrogatories, written admissions, affidavits, transcripts of
evidence, and written stipulations of fact, if any, timely filed in the action, show that
there is no genuine issue as to any material fact and that the moving party is entitled to
judgment as a matter of law. No evidence or stipulation may be considered except as
stated in this rule. A summary judgment shall not be rendered unless it appears from
the evidence or stipulation, and only from the evidence or stipulation, that reasonable
minds can come to but one conclusion and that conclusion is adverse to the party
against whom the motion for summary judgment is made, that party being entitled to
have the evidence or stipulation construed most strongly in the party’s favor.” See also
Case No. 2010-08969                           -2-                                     ENTRY

Gilbert v. Summit Cty., 104 Ohio St.3d 660, 2004-Ohio-7108, citing Temple v. Wean
United, Inc. (1977), 50 Ohio St.2d 317.
       {¶4} At all times relevant, plaintiff was an inmate in the custody and control of
defendant pursuant to R.C. 5120.16. Plaintiff alleges that he took medication that made
him “fall down” and that when he informed a nurse employed by defendant, she refused
to allow fellow inmates to help him off the floor, and that he had to crawl into his cell.
Defendant disputes plaintiff’s allegations.
       {¶5} In support of its motion, defendant filed the affidavit of Bertha Goodman,
who states:
       {¶6} “1.     I am currently employed by the Ohio Department of Rehabilitation and
Correction (DRC) as the Psychiatric Nurse Supervisor at [defendant].
       {¶7} “2.     I have personal knowledge, and I am competent to testify to the facts
contained in this Affidavit.
       {¶8} “3.     As part of my job duties, I interact with inmates under custody and
control of DRC. I am familiar with [plaintiff].
       {¶9}   “4.      I did not give [plaintiff] medication knowing that it was making him
fall to the ground.
       {¶10} “5.       I did not witness [plaintiff] fall to the ground because of any
medication I may have given him.
       {¶11} “6.       I did not instruct the other inmates to leave [plaintiff] on the floor if
he fell to the ground.
       {¶12} “7.       I did not instruct [plaintiff] to crawl back to his cell after giving him
any medication.
       {¶13} “8.       Furthermore, I never threatened [plaintiff] in any manner at any
point throughout his incarceration.”
       {¶14} Upon review, the court finds that the only reasonable conclusion to be
drawn from the unrebutted affidavit testimony provided by defendant is that Goodman
Case No. 2010-08969                            -3-                                     ENTRY

did not give plaintiff medication that made him fall down and did not order other inmates
not to help plaintiff such that he was forced to crawl to his cell.
         {¶15}       Civ.R. 56(E) provides in pertinent part:
         {¶16}       “When a motion for summary judgment is made and supported as
provided in this rule, an adverse party may not rest upon the mere allegations or denials
of the party’s pleadings, but the party’s response, by affidavit or as otherwise provided
in this rule, must set forth specific facts showing that there is a genuine issue for trial. If
the party does not so respond, summary judgment, if appropriate, shall be entered
against the party.”
         {¶17}       The court finds that there is no genuine issue of material fact and that
defendant is entitled to judgment as a matter of law. Accordingly, defendant’s motion
for summary judgment is GRANTED and judgment is rendered in favor of defendant.
Court costs are assessed against plaintiff. The clerk shall serve upon all parties notice
of this judgment and its date of entry upon the journal.



                                             _____________________________________
                                             JOSEPH T. CLARK
                                             Judge

cc:


Ashley L. Oliker                                 Ernest Hall, #A224-414
Jennifer A. Adair                                Southern Ohio Correctional Facility
Assistant Attorneys General                      P.O. Box 45699
150 East Gay Street, 18th Floor                  Lucasville, Ohio 45699
Columbus, Ohio 43215-3130

MR/dms
Filed September 6, 2011
To S.C. reporter October 13, 2011